6T1IGINA,                                                                                        10/01/2021



                IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0319



                                              DA 21-0319
                                                                              FILED
                                                                               OCT" 0 1 2021
   CECIL THOMAS RICE,                                                        Bowen Greenwood
                                                                           Clerk of Supreme Court
                                                                              State of Montana
                  Petitioner and Appellant,

          v.                                                            ORDER

    STATE OF MONTANA,

                  Respondent and Appellee.



          Upon consideratiOn of Appellant's motidn for extension of time, and good cause
   therefore,
          IT IS HEREBY ORDERED that Appellant's opening brief shall be filed on or
   before November 8, 2021.
          DATED this I        day of October, 2021.
                                                      For the Court,




                                                       "0       -1/      #7 7 i
                                                                       Justice
                                                                                       1